


EXHIBIT 10.1


May 17, 2013


Michelle Gass
2 Alma Terrace
London W8 6QY
United Kingdom


Dear Michelle:                    


It is my pleasure to invite you to join the team at Kohl's Department Stores.


Your Position: You are being offered the position of Chief Customer Officer. You
will report directly to me and will be a “principal officer” of Kohl's.


Your Start Date: Your first day of employment with Kohl's will be mutually
determined.


Your Salary: Your annualized salary will be $927,200. You will be paid
semi-monthly, on the 15th and 30th of each month. Your job performance and base
compensation will next be reviewed in Spring of 2014 with any change in your
compensation effective April 1, 2014.


Signing Incentive: In addition to your salary, we are offering you a signing
incentive of $1,000,000. This incentive payment will be made within ten (10)
days of your start date, and is intended to fully or partially offset any
obligations you may incur as a result of your resignation from your current
employment and relocation expenses that are not covered by the Kohl's Relocation
Policy.


Equity Awards: In recognition of the equity awards you will forfeit to your
current employer, you will receive an award of Kohl's restricted stock valued at
$8,000,000. In accordance with Kohl's Equity Compensation Award Guidelines, the
grant date for this award will be the last NYSE trading day on or before the
15th of the month following the month of your start date at Kohl's. The number
of restricted shares awarded will be based on the closing share price on the
grant date. Your restricted shares will vest in four equal installments on the
first through fourth anniversaries of the grant date, provided you continue to
be employed by Kohl's on each vesting date. You will be eligible to participate
in Kohl's annual equity award process in the Spring of 2014, and any grant based
upon 2013 performance for which you would otherwise be eligible shall be
prorated based upon your start date.


Team Performance Bonus: An important part of Kohl's overall executive
compensation program is our Annual Incentive Plan. This plan provides for annual
incentive payments to key officers upon the achievement of specific annual
corporate objectives. As Chief Customer Officer, you will be eligible to
participate in Kohl's Annual Incentive Plan, which will provide an opportunity
for an annual cash incentive payment equal to 0% to 200% of your base salary,
with the actual amount based upon Kohl's annual performance relative to specific
objectives that are established by Kohl's Board of Directors' Compensation
Committee at the beginning of each year. You will be eligible for a prorated
Annual Incentive Plan award based upon our 2013 performance. This award will be
paid in March, 2014.


Relocation: The Kohl's Relocation Policy provides assistance with expenses for
house or apartment hunting, temporary residency, meals, final move related
travel, and the movement of your household goods. In addition, if you are a
current homeowner, Kohl's will assist with the cost, at Kohl's discretion, of
your home sell/home purchase expenses and dual mortgage. If you are currently
leasing your residence Kohl's will provide you with lease break and dual rental
payment assistance. Kohl's will also assist, in Kohl's discretion, with the tax
liability on your non-deductible moving expenses at the end of the calendar
year. A copy of the Relocation Policy is available upon request, and Kohl's
relocation representatives are standing by to assist you with this process.


Your Benefits: Kohl's Department Stores offers a competitive benefit package.
These benefits are designed to promote health, assist in your financial future
and manage the demands of work and your personal life.


Benefits Basics:  Immediately upon your date of hire you may enroll in Life
Insurance, Accidental Death & Dismemberment Plan and Flexible Spending Accounts
for medical or dependent care expenses.


You will be eligible for Medical, Dental, and Vision coverage on the first day
of the month following 60 days of employment. For the period between your start
date and your eligibility date, Kohl's will provide you with full monthly COBRA
assistance minus the applicable Kohl's monthly premium.




--------------------------------------------------------------------------------






You will automatically be eligible for Kohl's Medical Leave and enrolled in the
long-term disability plan at no cost to you.


Executive Medical Supplement Program: In addition to Kohl's standard medical
plans, you will be eligible for the Kohl's Executive Medical Supplement Program.
The Executive Medical Supplement Program provides up to an additional $50,000
annually to reimburse out of pocket expenses for customary medical and dental
services as well as co-payments and deductibles. Eligible expenses must be
authorized by your physician and be medically necessary for the treatment of
illness or injury.


Kohl's Department Stores 401 (k) Savings Plan:  Immediately upon your date of
hire you can begin contributions to the 401(k) savings plan. Our plan will also
accept a rollover from your prior employer's plan. After one year of service you
will be eligible to receive a 100% match on your personal savings up to 5% of
each paycheck, subject to regulatory limits pertaining to highly compensated
employees.


Non-Qualified Deferred Compensation Plan: This Plan provides an avenue to save
pre-tax dollars in a tax-deferred investment program for your personal financial
goals. Each year, you may elect to contribute all or a portion of money from
your compensation into the Plan and enjoy tax deferral on your contributions and
their investment earnings until they are paid to you as you elect to receive
them. Eligibility is based on plan requirements and IRS guidelines.


Vacation Benefits: 5 weeks per year.


Company Car: As Chief Customer Officer, you will receive a company car of your
choosing.


Financial Planning and Tax Advising: As Chief Customer Officer, the company will
reimburse you for financial advisory services up to $3,500 annually, and tax
advisory services with no fixed limit.


Employee Discount: You will receive a 15% discount on merchandise you purchase
from Kohl's as gifts, or for yourself and your eligible dependents.


Miscellaneous:


Reimbursement of Certain Payments Upon Termination of Employment: If you
voluntarily end your employment with Kohl's or are terminated for cause within
the first twelve (12) months from the effective date of your relocation, you
will be required to repay 100% of any payments made by Kohl's for your
relocation expenses. If you voluntarily end your employment or are terminated
for cause from twelve (12) to within twenty-four (24) months from the effective
date of your relocation, you will be required to repay 50% of any payments made
by Kohl's for your relocation expenses. Kohl's may deduct this amount from any
final compensation owed to you.


If you voluntarily end your employment with Kohl's or are terminated for cause
within the first twelve (12) months of employment, you will be required to repay
the full amount of the above-referenced signing incentive upon your termination
date. Kohl's may deduct this amount from any final compensation owed to you.


No Prior Commitments: Kohl's is making this offer based upon the understanding
that you do not have any agreements with your current employer or any other
party that would prohibit you from being able to perform your duties at Kohl's.
Employment Agreement: On or before your start date, you and Kohl's will enter
into an Employment Agreement. The terms and conditions of that agreement will be
substantially the same as those of the Employment Agreement of our Chief
Merchandising Officer.
Proprietary or Confidential Information: As we advise all future employees,
Kohl's has no interest in obtaining any proprietary or confidential information
from your current or former employer(s). You should not bring any forms of such
information with you to Kohl's and Kohl's will not accept such information from
you for its use. If you have any questions with respect to what may constitute
“trade secrets” or otherwise confidential information, I would urge you to
contact your employer's legal department for clarification.


This covers the key aspects of our employment offer to you. Please note that
this letter serves as a confirmation of an employment offer and it is neither
intended nor implied as a contract of employment.




--------------------------------------------------------------------------------






Michelle, it is my pleasure to welcome you to Kohl's. We look forward to working
with you in supporting the success and growth of our company.


Sincerely,


/s/Kevin Mansell


Kevin Mansell
Chairman, President & Chief Executive Officer




Accepted and Agreed to this 17th day of May, 2013.




By:     /s/Michelle Gass
Michelle Gass






